We have again reviewed the record in the light of the State's motion for rehearing, and remain convinced that the testimony showing the grandmother complained in 1946 to the assistant county attorney that appellant had failed to support his children was error, especially in view of the fact that such testimony was not limited before the jury to impeachment purposes only.
In this conclusion, we are not determining that a limiting charge would have cured the error, against a contention that the testimony, though impeaching, was upon an immaterial matter. The question is neither presented nor decided.
Believing that the case was correctly disposed of originally, the State's motion for rehearing is overruled.
Opinion approved by the Court. *Page 297